J. A15010/16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN THE INTEREST OF: E.V.                  :     IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                                          :
                                          :
APPEAL OF: E.V.                           :     No. 1261 EDA 2015
                                          :
                                          :


               Appeal from the Dispositional Order, April 7, 2015,
              In the Court of Common Pleas of Philadelphia County
                Juvenile Division at No. CP-51-JV-0000135-2015

BEFORE: FORD ELLIOTT, P.J.E., DUBOW, J., and JENKINS, J.

CONCURRING AND DISSENTING STATEMENT BY DUBOW, J.:

FILED DECEMBER 16, 2016

        Although I agree with the Majority that the trial court did not err in

denying Appellant’s Motion to Suppress, I respectfully dissent from the

conclusion that the evidence was sufficient to sustain his conviction of False

Identification to Law Enforcement.1

        Appellant avers that the Commonwealth’s evidence was insufficient to

support his conviction of False Identification to Law Enforcement because

the Commonwealth failed to present testimony that officers advised

Appellant that he was the subject of an official police investigation prior to

when Appellant provided them with a fake name. Appellant’s Brief at 26-28.




1
    18 Pa.C.S. § 4914(a).
J. A15010/16


      This claim of error requires us to interpret 18 Pa.C.S. § 4914(a) which

provides:

         A person commits an offense if he furnishes law
         enforcement authorities with false information about his
         identity after being informed by a law enforcement officer
         who is in uniform or who has identified himself as a law
         enforcement officer that the person is the subject of an
         official investigation of a violation of law.

18 Pa.C.S. § 4914(a).

      In In re: D.S., 39 A.3d 968 (Pa. 2012), the Pennsylvania Supreme

Court considered the language of Section 4914(a) and held that, in order to

sustain a conviction of False Identification to Law Enforcement, the

Commonwealth must present evidence that a law enforcement officer

affirmatively informed an individual that he is the subject of an official police

investigation. See Id. at 974-75. There, the Commonwealth argued that

circumstantial inferences should be included as a way in which a person may

be informed that he is the subject of an official investigation.   Our Supreme

Court rejected that argument, concluding that there is “no language in the

statute to suggest that the General Assembly intended that an individual’s

knowledge [that he is the subject of an official police investigation] could be

derived from the surrounding circumstances.” Id. at 975.

      In the instant case, the Commonwealth does not aver that officers

actually informed Appellant that he was the subject of an official police

investigation. Instead, the Commonwealth, the trial court, and the Majority

all find that the instant surrounding circumstances made it so obvious that


                                      -2-
J. A15010/16


Appellant was the subject of an investigation that sufficient notification can

be found.

      I agree with the Majority that, were there ever a case where

surrounding circumstances alone could suffice, the instant case would meet

the notice requirement.     However, our review of the Notes of Testimony

confirms that the Commonwealth did not present testimony or evidence that

officers advised Appellant that he was the subject of an official police

investigation.

      Our Supreme Court’s holding in In re: D.S. dictates that the language

of Section 4914(a) clearly and unambiguously required officers to inform

Appellant explicitly that he was the subject of an official police investigation.

See id. The fact there were a great many surrounding circumstances in the

instant case indicative of an official investigation does not relieve the

Commonwealth of its burden under Section 4914(a).

      I, therefore, agree with Appellant that the Commonwealth presented

insufficient evidence to sustain this charge.




                                      -3-